Exhibit 10.5

 

 

 

 

 

 

 

AMENDMENT NO. 4

 

TO

 

FACILITY AGREEMENT PROVIDING FOR A

SENIOR SECURED TERM LOAN

OF US$55,200,000

 

dated August 2, 2010,

 

EAST GULF SHIPHOLDING, INC.

as Borrower,

 

AND

 

The Banks and Financial Institutions listed on Schedule I thereto,

as Lenders,

 

AND

 

ING BANK N.V., LONDON BRANCH

as Facility Agent and as Security Trustee

 

AND

 

INTERNATIONAL SHIPHOLDING CORPORATION,

as Guarantor

 

Dated as of April 20, 2015

 





--------------------------------------------------------------------------------

 



AMENDMENT NO. 4 TO LOAN AGREEMENT

THIS AMENDMENT NO. 4 TO LOAN AGREEMENT (this "Amendment") is dated as of April
[16], 2015, by and among (1) EAST GULF SHIPHOLDING, INC., a corporation
organized and existing under the laws of the Republic of the Marshall Islands,
as borrower (the "Borrower"), (2) INTERNATIONAL SHIPHOLDING CORPORATION, a
corporation organized and existing under the laws of the State of Delaware, as
guarantor (the "Guarantor"), (3) the banks and financial institutions listed on
Schedule I to the Facility Agreement (as defined below), as lenders (together
with any bank or financial institution which becomes a Lender pursuant to
Section 12 of the Facility Agreement, as defined below, the "Lenders" and each a
"Lender"), and (4) ING BANK N.V., London branch, as facility agent (in such
capacity including any successor thereto, the "Facility Agent"), as security
trustee for the Lenders (in such capacity, the "Security Trustee" and, together
with the Facility Agent, the "Agents"), and amends and is supplemental to the
Senior Secured Term Loan Facility Agreement dated as of August 2, 2010, entered
into by and among the Borrower, the Guarantor, the Lenders and the Agents, as
amended by Amendment No. 1 thereto dated as of September 19, 2013, Amendment No.
2 thereto dated as of November 4, 2014 and Amendment No. 3 thereto dated as of
November 17, 2014 (the "Original Agreement" and as further amended hereby, the
"Facility Agreement").

WITNESSETH THAT:

WHEREAS, the Guarantor has informed the Creditors that the Guarantor intends to
incur up to Fifteen Million United States Dollars (US$15,000,000) of additional
Indebtedness (the "Additional Domestic Debt") for general corporate purposes,
either under an existing credit facility or by a new credit facility pursuant to
which the Guarantor would be a borrower, a co-borrower or a guarantor of the
Additional Domestic Debt;

WHEREAS, the Guarantor has informed the Creditors that the Guarantor intends to
refinance that certain Yen denominated term loan facility made to the Borrower,
and guaranteed by the Guarantor by incurring indebtedness up to the principal
amount of US$32,000,000 (the "Additional EGS Debt");

WHEREAS, the Guarantor has informed the Creditors that the covenant contained in
Sections 9.2(m) of the Original Agreement will, absent a waiver from the
Lenders, be breached upon (i) the incurrence of the Additional Domestic Debt by
the Guarantor, as a borrower, a co-borrower or a guarantor and (ii) the
incurrence and the related guarantee of the Additional EGS Debt;

WHEREAS, pursuant to that certain Senior Secured Term Loan Facility Agreement
dated as of June 20, 2011, entered into by and among Dry Bulk Americas Ltd. and
Dry Bulk Australia Ltd., each a corporation organized and existing under the
laws of the British Virgin Islands, as joint and several borrowers (the "Dry
Bulk Borrowers"), the Guarantor, the banks and financial institutions listed on
Schedule I thereto (the “Dry Bulk Lenders"), as lenders, and the Agents, as
amended, supplemented or otherwise modified from time to time, the Dry Bulk
Lenders made available to the Dry Bulk Borrowers a loan in the original
principal amount of US$47,500,000 (the ING/Dry Bulk Facility");

WHEREAS, the Guarantor has informed the Creditors that it is the intent of the
Guarantor to cross-collateralize the Facility and the ING/Dry Bulk Facility in
order to provide additional credit support to each such credit facility by
having all collateral provided under each such credit facility secure the
obligations under the other credit facility on a pari passu basis in a manner
satisfactory to the Lenders (such transaction, the "Cross-Collateralization
Transaction"); and

WHEREAS, the Security Parties and the Creditors have agreed, inter alia, to
amend the Original Agreement as follows.

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

1.Definitions. Unless otherwise defined herein, words and expressions defined in
the Original Agreement have the same meanings when used herein.

2.Representations and Warranties. Each of the Security Parties hereby reaffirms,
as of the date hereof, each and every representation and warranty made thereby
in the Original Agreement and the Note (updated mutatis mutandis).

3.No Defaults. Each of the Security Parties hereby represents and warrants that
as of the date hereof there exists no Event of Default or any condition which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default.

4.Performance of Covenants. Each of the Security Parties hereby reaffirms that
it has duly performed and observed the covenants and undertakings set forth in
the Original Agreement, the Note and the Security Documents on its part to be
performed, and covenants and undertakes to continue duly to perform and observe
such covenants and undertakings, other than as waived hereby, so long as the
Facility Agreement, as may be amended or supplemented from time to time, shall
remain in effect.

5.Waiver/Consent. Subject to the Security Parties' continued compliance with the
provisions contained herein and in the Facility Agreement, the Creditors hereby
consent to the incurrence of the Additional Domestic Debt and the guarantee of
the Additional EGS Debt by the Guarantor and waive any breach of Section 9.2(m)
of the Facility Agreement solely in connection with the incurrence of Additional
Domestic Debt and the guarantee of the Additional EGS Debt by the Guarantor.
Based upon information provided to us in that request letter dated March 11,
2015, the Creditors, solely in connection with the transactions described
herein,



--------------------------------------------------------------------------------

 

hereby waive compliance with any other provision contained in the Facility
Agreement or the other Transaction Documents as may be necessary to give full
effect to the waiver and consent set forth in this Section 5.

6.Final Documentation. The Security Parties shall provide to the Facility Agent
copies of the final documentation in respect of the Additional Domestic Debt and
the Additional EGS Debt no later than July 31, 2015. In respect of the
Additional Domestic Debt, the Security Parties shall provide to the Facility
Agent (i) copies of an executed term sheet and (ii) evidence of bank credit
approvals which are subject only to documentation, in each case, no later than
June 30, 2015.

7.Amendments to the Original Agreement. Subject to the terms and conditions of
this Amendment, the Original Agreement is hereby amended and supplemented as
follows:

(a)All references to "this Agreement" shall be deemed to refer to the Original
Agreement, as amended hereby;

(b)The following definitions shall be added to Section 1.1 of the Original
Agreement in their respective alphabetical order:

'Cross Collateralization Transaction' shall mean the cross-collateralization of
the Facility and the ING/Dry Bulk Facility in order to provide additional credit
support to each such credit facility by having all collateral provided under
each such credit facility secure the obligations under the other credit facility
on a pari passu basis in a manner satisfactory to the Lenders;" and

"`ING/Dry Bulk Facility' shall mean that certain Senior Secured Term Loan
Facility Agreement dated as of June 20, 2011, entered into by and among Dry Bulk
Americas Ltd. and Dry Bulk Australia Ltd., as joint and several borrowers, the
Guarantor, as guarantor, the banks and financial institutions listed on Schedule
I thereto, as lenders, and the Agents, as amended, supplemented or otherwise
modified from time to time, pursuant to which the lenders thereto made available
to Dry Bulk Americas Ltd. and Dry Bulk Australia Ltd., as borrowers, a loan in
the original principal amount of US$47,500,000;

(c)The definition of "Required Percentage" in Section 1.1 shall be deleted in
its entirety and replaced with the following:

"'Required Percentage' shall mean (i) one hundred thirty five percent (135%)
from the first Delivery Date until the second anniversary of the Initial
Advance, (ii) one hundred forty percent (140%) from the second anniversary of
the Initial Advance until the third anniversary thereof, (iii) one hundred forty
five percent (145%) from the third anniversary of the Initial Advance until the
fourth anniversary thereof, (iv) one hundred fifty percent (150%) from the
fourth anniversary of the Initial Advance until the sixth anniversary thereof,
and (v) one hundred fifty five percent (155%) from the sixth anniversary of the
Initial Advance and thereafter; provided, that notwithstanding the foregoing,
the Required Percentage shall be (x) one hundred twenty five percent (125%) from
April 1, 2015 through September 30, 2015 and (y) one hundred thirty percent
(130%) from October 1, 2015 through March 31, 2016;"

(d)A new Section 8.1(p) is hereby inserted into the Original Agreement as
follows:

"(p) Cross-Collateralization Transaction. The Cross-Collateralization
Transaction has not been consummated in a manner and on terms and conditions
satisfactory to the Lenders within 45 days after the date of Amendment No. 4 to
this Agreement"; and

(e)Section 9.3(a) of the Original Agreement is hereby amended and restated in
its entirety as follows:

"(a) Consolidated Indebtedness to Consolidated EBITDAR Ratio. Maintain, on a
consolidated basis, a ratio of Consolidated Indebtedness to Consolidated EBITDAR
of not more than (i) 4.50 to 1.00 through the fiscal quarter ending June 30,
2015, (ii) 5.00 to 1.00 through the fiscal quarter ending December 31, 2015,
(iii) 4.50 to 1.00 through the fiscal quarter ending March 31, 2016, and (iv)
4.25 to 1.00 at all times thereafter, provided that, in the event that one, but
not both, of the Vessels under and as defined in this Facility is sold to a
person or entity that is not a Subsidiary of the Guarantor, the Guarantor shall
maintain after such sale, on a consolidated basis, a ratio of Consolidated
Indebtedness to Consolidated EBITDAR of not more than (i) 4.50 to 1.00 through
the fiscal quarter ending June 30, 2015, (ii) 4.75 to 1.00 through the fiscal
quarter ending December 31, 2015, (iii) 4.50 to 1.00 through the fiscal quarter
ending March 31, 2016 and (iv) 4.25 to 1.00 at all times thereafter; in each
case, as measured at the end of each fiscal quarter of the Guarantor based on
the four most recent fiscal quarters for which financial information is
available."

8.No Other Amendment. All other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or

9.Conditions Precedent  to the Effectiveness of this Amendment. The
effectiveness of this Amendment shall be expressly subject to the following
conditions precedent:

(a)This Amendment. The Borrower and the Guarantor shall have duly executed and
delivered this Amendment to the Facility Agent;

(b)Corporate Authority. The Facility Agent shall have received the following
documents in form and substance satisfactory to the Facility Agent and its legal
advisers:

i.copies, certified as true and complete by an officer of each of the Security
Parties, of the resolutions of its board of directors and, with respect to the
Borrower, shareholders evidencing approval the transactions contemplated hereby
and authorizing an appropriate officer or officers or attorney-in-fact or
attorneys-in-fact to execute the same on its behalf;

ii.certificate of the jurisdiction of incorporation of each Security Party as to
the good standing thereof; and





--------------------------------------------------------------------------------

 

iii.a certificate signed by the Chairman, President, Chief Financial Officer,
Vice President, Treasurer or Controller of each of the Security Parties to the
effect that (A) no Default or Event of Default shall have occurred and be
continuing, (B) the representations and warranties of such Security Party
contained in the Original Agreement as amended hereby are true and correct as of
the date of such certificate and (C) the copies of its certificate or articles
of incorporation and by-laws or similar constituent documents thereof attached
to its Certificate delivered in connection with its entering into Amendment No.
1 to the Facility Agreement have not been amended or rescinded and remain in
full force and effect as of the day hereof.

(c)Legal Opinions. The Facility Agent shall have received such legal opinions as
it shall reasonably require.

(d)Interest. Fees and Expenses Paid. The Facility Agent shall have received
payment in full of all interest, fees and expenses (including reasonable legal
fees) due under or in connection to the Original Agreement and this Amendment,
including but not limited to a fee in the amount of 0.1% of the outstanding
principal balance under the Facility, equal to US$26,680.00, payable to the
Agent for distribution to the Lenders.

10.Other Documents. By the execution and delivery of this Amendment, the
Security Parties and the Lenders hereby consent and agree that all references in
the Note and the Security Documents to the Original Agreement shall be deemed to
refer to the Original Agreement as amended by this Amendment. By the execution
and delivery of this Amendment, each of the Security Parties hereby consents and
agrees that each of the Note and any other documents that has been executed in
connection with the Original Agreement and each of the Security Parties'
obligations under the Original Agreement shall remain in full force and effect
notwithstanding the amendments contemplated hereby.

11.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York.

12.Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.

13. Headings: Amendment. In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment. This Amendment cannot be amended other than by written agreement
signed by the parties hereto.

 

[Signature Page Follows]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.

 

EAST GULF SHIPHOLDING, INC.

as Borrower

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President and Treasurer

 

 

 

INTERNATIONAL SHIPHOLDING CORPORATION

as Guarantor

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President and Treasurer

 

 

ING BANK N.V., LONDON BRANCH,

as Facility Agent, Security Trustee and Lender

 

By: /s/ Adam Byrne

Name: Adam Byrne

Title: Managing Director

 

By: /s/ Rory Hussey

Name: Rory Hussey

Title: Managing Director

 



--------------------------------------------------------------------------------